Citation Nr: 0804272	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-28 772	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for disabilities of 
both knees, claimed as secondary to the service-connected 
left foot disability.

2.  Entitlement to service connection for disabilities of 
both hips, claimed as secondary to the service-connected left 
foot disability.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected left foot 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on her part is required.


REMAND

Service connection for a disability of the left foot was 
established in 1988.  The veteran asserts that the left foot 
disability has caused her to have an altered gait, which over 
the years, has caused secondary disabilities involving both 
knees, both hips, and her back.  She therefore requests that 
service connection for these disabilities be granted on a 
secondary, or proximate causation basis.

During an August 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that she receives 
all of her medical care from the VA medical system.  She 
further testified that one of her VA physicians has opined 
that her left foot disability has caused her knee 
disabilities.  The most recent VA medical records available 
for review are dated in 1989, however.  All VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Because the question of whether the veteran's knee, hip, and 
back disabilities could have been proximately caused by her 
left foot disability is one of an inherently medical nature; 
medical expertise, which the Board does not possess, is 
required to resolve it.  For the most part, medical testimony 
must be provided by someone qualified as an expert by 
knowledge, skill, experience, training, or education.  Layno 
v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For this reason, the Board 
feels a VA examination to identify whether such a medical 
relationship exists in this case would be helpful to the 
resolution of the veteran's claims for service connection.  

In this regard, we note that the veteran has failed to report 
for at least one prior VA examination which was scheduled.  
The hearing transcript reflects some discussion about this 
issue.  The veteran stated that it is difficult to get a VA 
examination scheduled on Mondays, when the examination will 
not conflict with her work schedule.  Upon further discussion 
as to the importance of the examination to her appeal, she 
agreed to report if another one is scheduled.  We observe 
that the hearing itself was held on a Tuesday.  Furthermore, 
we advise the veteran that when a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, governing regulation requires that the 
claim shall be rated based on the evidence of record.  
38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA treatment afforded to the veteran from 
1990 until the present for inclusion in 
her claims file.

2.  Then the veteran should be afforded 
an appropriate VA examination to 
determine the nature, onset and/or 
etiology of any knee, hip or back 
disability found to be present.  The 
claims should be made available and 
reviewed by the examiner.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner must state 
whether it is at least as likely as not 
that any knee, hip or back disability 
found to be present is related to service 
or to her service-connected left foot 
disability.  In offering these 
assessments, the examiner must discuss 
the veteran's report regarding the onset 
of her knee, hip and back symptoms.  All 
conclusions should be set forth in a 
legible report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

